DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 3/5/2021 have been entered.
2. Claims 1, 27, 35 and 50 have been amended.
3. Claims 67-80 are new.
4. The rejection of claim 27 under 35 USC 112(b) is withdrawn in view of Applicant amending claim 27 to recite the contents of Table 1.
5. The 35 USC 103 rejections are withdrawn in view of Applicants amendments to the claims. The art does not teach the limitation of an effective dose of about 300 ng of RNA encoding the protein of interest provides greater expression of the protein of interest that a dose of 1200 ng of RNA encoding the protein of interest.
6. Claims 1, 5, 13, 19, 26, 27, 35, 41, 44, 47, 49, 50 and 65-80 are examined in the instant application.

Claim Rejections - 35 USC § 112 – Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 5, 13, 19, 26, 27, 35, 41, 44, 47, 49, 50, 65 and 66 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicants set forth a new amendment in claim 1 which recites “wherein the effective dose of about 300 ng of RNA encoding the protein of interest provides greater expression of the protein of interest than a dose of 1200 ng of RNA encoding the protein of interest.”
Applicants in their arguments cite support for the amendment is found in the specification, claims and figures as originally filed, for example, on page 228, line 27, Example 5 (Figure 11), and in Table 1. However a review of the originally filed claims and the specification as a whole does not provide support for this new amendment.
Specifically, Table 1 is a list of biocompatible lipids, Fig. 11 (reproduced below) is to fluorescence expression of GFP at different concentrations of RNA over time and Example 5 on pg. 199 is drawn to deliver of RNA encoding GFP to the skin and Example 44 on pg. 228 is drawn to the pharmokinetic study via i.d. injection of rats using 4 µg of RNA.

    PNG
    media_image1.png
    380
    534
    media_image1.png
    Greyscale

While the specification does not provide a definition for “protein of interest”, it is taught on pg. 12 lines 8-10 that “In various embodiments, the RNA comprising noncanonical
nucleotides leads to the expression of a protein encoded by the RNA, the protein often being one of therapeutic benefit (sometimes called the “target” or “protein of interest”). It should be emphasized that the protein of interest in claim 1 is a gene editing protein and GFP is not considered a gene editing protein, but rather a reporter protein. 
	Example 5 and corresponding Fig. 11 only teach that GFP has higher fluorescence at days 2-5 at a concentration of 0.3 µg RNA as compared to 1.2 µg of RNA. The specification does not teach a gene editing protein having a greater expression as claimed and the claims are not limited to days 2-5 as taught in the specification. Further by day 6, the difference in expression between 0.3 µg and 1.2 µg appears to diminish and at day 1, 1.2 µg is higher than 0.3 µg. Thus, the specification and the originally filed claims do not support the new claim amendment as set forth in claim 1.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on Mon-Thurs 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
David A. Montanari
AU 1632

/Thaian N. Ton/Primary Examiner, Art Unit 1632